Title: To Alexander Hamilton from George Washington, 31 August 1795
From: Washington, George
To: Hamilton, Alexander



Philadelphia 31st. Augt. 1795
(Private)
My dear Sir,

Since my return to this city, I have recd: a letter from you dated August —
We know officially, as well as from the effects, that an order for siezing all provision vessels going to France has been issued by the British government: but so secretly, that as late as the 27th. of June it had not been published in London: It was communicated to the cruisers only, and not known until the captures brought it to light. By these high handed measures of that government, and the outrageous, & insulting conduct of its officers, it would seem next to impossible to keep peace between the United States & G. Britain.
To this moment we have received no explanation of Homes’ conduct from their charge des affaires here; altho’ application was made for it before the departure of Mr. Hammond: on the statement of Govr. Fenner, and complaint of the French Minister. Conduct like this, disarm the friends of Peace and order, while they are the very things which those of a contrary description are wishing to see practiced.
I meant no more than barely to touch upon these subjects, in this letter; the object of it being, to request the favor of you to give me the points on which, in your opinion, Our new Negociator is to dwell; when we come into the field of negociation again; agreeably to the recommendation of the Senate; agreeably to what appears to have been contemplated by Mr. Jay & Lord Grenville, at the close of the treaty subscribed by them; and agreeably also to what you conceive ought to be brought forward, and insisted upon on this occasion.
I am sorry I have been so late in applying for this opinion; but a coincidence of unexpected events have involved me in more than usual business; and some of it not of a very pleasant nature. This has occasioned the delay: but the pro’s & con’s relative to the Treaty that is, and the treaty that ought to be, in the judgment of the opponents; are so much in your view, that if you wanted a remembrancer, you would be at no loss from these discussions to advert to them; and you will require but little time to furnish me with what I have here asked. This I press with more earnestness, inasmuch as circumstances will render it very inconvenient for me to remain here longer than the present week (before I return to Mount Vernon for my family) but which I must do, until the Instructions for the new Negociator is compleated.
Altho’ you are not in the Administration—a thing I sincerely regret—I must, nevertheless, (knowing how intimately acquainted you are with all the concerns of this country) request the favor of you to note down such occurrences as, in your opinion are proper subjects for communication to Congress at their next Session; and particularly as to the manner in which this treaty should be brought forward to that body: as it will, in any aspect it is susceptible of receiving, be the sourse of much declamation; & will, I have no doubt, produce a hot Session.

With sincere regard I am My dear Sir Your Affecte & Obedt.
Go: Washington
Colo. Hamilton
